Citation Nr: 1015929	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  07-36 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected residuals of cold injury to left lower 
extremity.

2.  Entitlement to an evaluation in excess of 30 percent for 
service-connected residuals of cold injury to right lower 
extremity. 

3.  Entitlement to service connection for residuals of cold 
injury to the face.

4.  Entitlement to service connection for residuals of cold 
injury to the bilateral hands.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Council


INTRODUCTION

The Veteran served on active duty from July 1948 to June 1951 
and from September 1951 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision of the 
Portland, Oregon regional office (RO) of the Department of 
Veterans Affairs (VA).   The rating decision denied the 
Veteran's claims.

In February 2010, the Veteran, accompanied by his spouse and 
authorized representative, appeared at a hearing held before 
the below-signed Veteran's Law Judge in Portland, Oregon.  A 
transcript of that hearing has been associated with the 
claims file.

The issue of entitlement to a compensable rating for 
bilateral hearing loss has been raised by the record, but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for residuals 
of cold injury to the hands and face are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

The Veteran's combined service-connected disorders are 
presently evaluated at 90 percent.  Although a separate claim 
of entitlement to a total disability evaluation based upon 
individual  unemployability(TDIU) was denied by rating 
decision dated in December 2008, given the Board's present 
granting of the claim in part, the RO/AMC will consider a 
TDIU rating as part of readjudication of the claim of service 
connection for the residuals of cold weather injuries to the 
hands and face.  See Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001) (Holding that once a veteran submits 
evidence of a medical disability and submits a claim for an 
increased disability rating with evidence of unemployability, 
VA must consider a claim for a total rating based on 
individual unemployability).  


FINDING OF FACT

1.  The Veteran is receiving the maximum schedular 
evaluation, 30 percent, for residuals of cold injury for 
bilateral lower extremities. 

2.  The Veteran has been diagnosed with peripheral neuropathy 
in his bilateral lower extremities and experiences chronic 
numbness, burning, and tingling -symptoms which occasionally 
interfere with ambulation- associated with his service-
connected residuals of cold injury disability.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 30 
percent for residuals of cold injury to the bilateral lower 
extremities are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Code 7122 
(2009).

2.  The Veteran has not presented evidence such that referral 
for the assignment of an extraschedular rating, pursuant to 
38 C.F.R. § 3.321(b)(1), is warranted.  38 C.F.R. §§ 3.102, 
3.159, 3.321(b), 3.326 (2009).

3.  The criteria for a 20 percent rating for peripheral 
neuropathy in the left lower extremity due to residuals of 
cold injury are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8520 
(2009).

4.  The criteria for a 20 percent rating for peripheral 
neuropathy in the right lower extremity due to residuals of 
cold injury are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8520 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Under VCAA, VA has a duty 
to notify the claimant of any information and evidence needed 
to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 
5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in May 2005, which informed him 
of the requirements needed to establish entitlement to an 
increased rating.  In accordance with the requirements of 
VCAA, the letter informed the Veteran what evidence and 
information he was responsible for obtaining and the evidence 
that was considered VA's responsibility to obtain.  
Subsequent VA and private medical records were added to the 
claims file.  

The Veteran was informed in a separate March 2008 letter as 
to how an appropriate disability rating and effective date 
would be assigned if his claim was granted, in compliance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2009).  
The record reflects that the Veteran received examinations 
for his feet in June 2005 and September 2009.  

The Board concludes that all available, identified evidence 
has been obtained and that there is sufficient medical 
evidence on file upon which to make a decision.  In sum, the 
record reflects that the facts pertinent to this claim have 
been properly developed and that no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations.  That is to say, it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). 

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2009).  
Accordingly, the Board will adjudicate the claim on the 
merits.

Increased Rating Claim 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under ordinary 
conditions of daily life, including employment, by comparing 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2009).  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of a 
veteran.  38 C.F.R. § 4.3.

Although a veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1 (and see 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991)), where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a 
veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

The Veteran was granted service connection for residuals of 
cold injury to his right and left feet in a January 2000 
rating decision, and assigned a thirty (30) percent 
disability evaluation (effective November 1999) under 
Diagnostic Code 7122.  In a February 2005 statement, the 
Veteran contended that his disability had worsened.  The RO 
confirmed and continued the 30 percent rating in a July 2005 
decision.  The following discussion addresses the Veteran's 
level of disability from the time the increased rating claim 
was filed in January 2003.  Francisco, 7 Vet. App. 55; Hart, 
21 Vet. App. 505.

The Veteran's cold injury residuals are rated pursuant to 38 
C.F.R. § 4.104, Diagnostic Code 7122.  Under Diagnostic Code 
7122, an evaluation of 10 percent is appropriate when there 
is arthralgia or other pain, numbness, or cold sensitivity.  
An evaluation of 20 percent is assigned for arthralgia or 
other pain, numbness, or cold sensitivity plus tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or x-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  A maximum rating of 30 percent rating is 
assigned for arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  38 C.F.R. § 4.104.  Amputations of fingers 
and toes, and complications such as squamous cell carcinoma 
at the site of a cold injury scar or peripheral neuropathy, 
are to be evaluated under other diagnostic codes.  Id., Note 
1.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against finding a disability 
evaluation in excess of 30 percent under the rating schedule.  
However, based on the diagnosis of peripheral neuropathy and 
pursuant to 38 C.F.R. § 4.104 Diagnostic Code 7122, Note 1, 
the Board will grant separate ratings of 20 percent for each 
lower extremity.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable.  In 
this regard, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
Veteran is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, at 262 
(1994).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe the 
claimant's disability level and symptomatology, the 
claimant's disability picture is contemplated by the rating 
schedule.  The assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  38 
C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step- a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.

In February 2005, the Veteran wrote to VA, requesting that 
his service-connected residuals of cold injury in the 
bilateral lower extremities be re-evaluated.  He noted that 
he experiences a great deal of pain in his lower extremities.

The record reflects that the Veteran was afforded a VA 
examination in June 2005.  The examiner diagnosed him with 
peripheral neuropathy of the feet with burning neuropathic 
pain, decreased capillary refill, and sensitivity to cold.  
The Veteran completed a July 2005 questionnaire about 
residuals of cold injury and stated that those service-
connected disabilities had affected him at work since he 
could not remain out in the cold on a construction site and 
would have to take frequent breaks to warm up.

The Veteran submitted an August 2006 statement that his feet 
become white and painful when exposed to cold.  In October 
2007, the Veteran's pastor submitted a statement to VA 
observing that he commented on feeling cold even in normal 
temperatures.  In November 2007, the Veteran stated that he 
is unable to work in his accustomed field because he cannot 
stay out in the cold for more than a few moments due to pain 
and loss of ability to feel.

In September 2008, the Veteran received another VA 
examination of his service-connected disabilities in the 
bilateral lower extremities.  The examiner stated that the 
Veteran's condition had worsened over the previous several 
years and that, currently, he experiences significantly 
delayed bilateral capillary refill, mild cyanosis of the 
toes, barely palpable pulses and decreased pinprick 
sensitivity.  The examiner further noted that he experienced 
chronic numbness, tingling, and burning of the feet.  The 
report continues that, as a result of these disabilities, the 
Veteran is unable to do any employment that would require him 
to stand or walk for a prolonged period of time.  

During the February 2010 hearing, the Veteran's spouse 
testified that the Veteran has stability problems while 
walking and will stumble and fall as a result of numbness in 
the lower extremities.  The Veteran testified that his feet 
sometimes feel numb and other times feel as though they are 
burning; when his feet are numb, he frequently trips.  His 
spouse stated that they live on a riverbank and sometimes the 
Veteran is unable to ambulate up and down the bank.  

In schedular ratings, VA must apply the criteria that are 
enumerated under the particular diagnostic code.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  A maximum rating of 30 
percent is assigned for arthralgia or other pain, numbness, 
or cold sensitivity plus two or more of the following: tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities.  38 C.F.R. 
§ 4.104.  The Board observes that the Veteran is already 
evaluated at 30 percent for each lower extremity and, as 
such, is receiving the maximum rating for residuals of code 
injury.  Further, a 30 percent evaluation appears appropriate 
based on the medical evidence discussed above.  Although no 
higher evaluation may be assigned under Code 7122, 38 C.F.R. 
§ 4.104 provides that complications such as peripheral 
neuropathy, are evaluated under other diagnostic codes.  Id., 
Note 1.

As the June 2005 examiner provided a diagnosis of peripheral 
neuropathy of the feet as residuals of cold injury, 
application of 38 C.F.R. § 4.104, Diagnostic Code 7122, Note 
1, requiring separate evaluation of any such objective 
residual, is in order.  Generally, neurological disorders are 
ordinarily to be rated in proportion to the impairment of 
motor, sensory or mental function.  In rating peripheral 
nerve injuries and their residuals, attention should be given 
to the site and character of the injury, and the relative 
impairment in motor function, trophic changes, or sensory 
disturbances.  38 C.F.R. § 4.120.

A note to 38 C.F.R. § 4.124(a) states that the term 
"incomplete paralysis" where involving peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  Also, when 
peripheral nerve involvement is wholly sensory, the rating 
should be for the mild or, at most, the moderate degree.  The 
words "mild," "moderate," and "severe" are not defined 
in the above rating criteria.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

Peripheral nerves are rated under 38 C.F.R. § 4.124a, 
Diagnostic Codes 8510 to 8540, which specifies that when 
there is no paralysis and the involvement is wholly sensory, 
the rating should be for the mild, or at most moderate, 
degree.  Diagnostic Code 8520 is applicable to symptoms 
related to the muscles below the knees and under that Code, 
mild symptoms warrant a 10 percent rating and moderate 
symptoms warrant a 20 percent rating.  

The 2005 examiner observed that nerve conduction tests of the 
Veteran's feet revealed some abnormalities consistent with 
residuals of cold injury.  The 2008 examiner noted that the 
chronic numbness, tingling, and burning of the feet had 
worsened over the past several years.  Although the Veteran's 
symptoms are sensory in nature, he has described experiencing 
increased pain and difficulty ambulating due to numbness.  As 
such, the Board finds that a 20 percent rating, for moderate 
symptoms (the maximum rating allowed for sensory symptoms), 
is appropriate, bilaterally.  Per the schedule of ratings for 
the peripheral nerves (38 C.F.R. § 4.124a, Diagnostic Codes 
8510 to 8540), when symptoms are bilateral, ratings should be 
combined with application of the bilateral factor.  See 38 
C.F.R. § 4.26.

The Board has also considered whether referral for an extra-
schedular rating is appropriate.  The Board is precluded from 
assigning an extra-schedular rating in the first instance.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996). 

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a 
three (3) step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate the Veteran's disability picture, and that picture 
has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The Veteran has contended that his disability is more severe 
than is reflected by the currently assigned rating and that 
it interferes with his daily activities.  The 2008 VA 
examiner observed that he would be unable to do any 
employment that would require standing or walking for a 
prolonged period of time.  Further, during the 2010 hearing, 
the Veteran and his wife testified that his disability 
interfered with his ability to walk.  However, the record 
does not show that the Veteran has required frequent 
hospitalizations for this service-connected disability, and, 
as he is voluntarily retired due to age, the disability does 
not markedly interfere with his employment.  Despite the 2008 
examiner's observation that the disability would limit future 
employment, the Board observes that the purpose of 
extraschedular consideration is not to compensate for 
potential lost earning capacity, but rather actual losses not 
reflected in the Rating Schedule.

The Board has determined that the Veteran's disability 
picture does not exhibit other related factors such that 
referral for consideration of an extraschedular evaluation is 
warranted.  38 C.F.R. § 3.321(b)(1); see also Thun, 22 Vet. 
App. at 115.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
service-connected residuals of cold injury to the lower left 
extremity is denied.

Entitlement to an evaluation in excess of 30 percent for 
service-connected residuals of cold injury to the lower right 
extremity is denied.

A separate 20 percent rating for peripheral neuropathy of the 
left lower extremity is granted. 

A separate 20 percent rating for peripheral neuropathy of the 
right lower extremity is granted.


REMAND

The Veteran has filed claims of entitlement to service 
connection for residuals of cold injury to his face and 
bilateral hands.

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), requires VA to assist claimants with the 
evidentiary development of pending claims.  As part of the 
duty to assist, VA is responsible for gathering all pertinent 
records of VA treatment and all identified private treatment 
records.  

The Veteran received a VA examination for residuals of cold 
injury to his hands and face in June 2009.  The examiner 
reported that the Veteran had received treatment from John 
Hein, M.D., at Mid Valley Medical Plaza in 2009, and that Dr. 
Hein's records indicated a diagnosis of Raynaud's syndrome.  
However, no such treatment records appear in the claims file, 
and the Board is unable to ascertain the basis of the June 
2009 VA examiner's opinion.  While this case is in remand 
status, the RO/AMC must obtain these records and consider 
them in its readjudication of the appeal.  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)


Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for cold injury 
residuals that is not evidenced by the 
current record - to specifically 
include, but not limited to, treatment 
from  John Hein, M.D., at Mid Valley 
Medical Plaza.  The Veteran should be 
provided with the necessary 
authorizations for the release of any 
private treatment records not currently 
on file.  The RO/AMC should then obtain 
these records and associate them with 
the claims folder.  

2.  Upon the passage of a reasonable 
amount of time or upon the Veteran's 
response, the RO/AMC will review and 
readjudicate the claims.  If necessary, 
the RO/AMC will afford the Veteran any 
clarifying VA medical examinations.  If 
the benefits sought remain denied, the 
Veteran should be issued an appropriate 
supplemental statement of the case, and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

The RO and the Veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


